DETAILED ACTION
	Claims 1, 3, 5, 6, 9, 15, 16, and 21-32 are currently pending in the instant application.  Claims 1, 6, and 9 are rejected.  Claims 3, 5, 15, and 16 are objected.  Claims 21, 22, and 24-32 are withdrawn from consideration as being for non-elected subject matter.  Claim 23 appears allowable.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 22 January 2021 have been fully considered and entered into the instant application.   While applicant has amended claim 1 to delete “aryl” from Rd, as the prior art reference reads on R2 as –N(Rd)(V)pRe and Rd can be hydrogen and Re can be aryl, the rejection is maintained.
The objection to claims 3, 5, 15, and 16 is therefore maintained
Election/Restrictions
Applicant’s election of Group I and the species of compound 217 in the reply filed on 30 January 2018 has been previously acknowledged. 
While the previous 35 USC 102(a)(1)  rejection is maintained, in order to advance prosecution, according to MPEP 803.02, as the elected species appears allowable, the search and examination has been previously extended to the compounds of claims 3, 5, 15, 16, and 23 
    PNG
    media_image1.png
    154
    358
    media_image1.png
    Greyscale
 which is not allowable, and now additionally to the compound 
    PNG
    media_image2.png
    168
    408
    media_image2.png
    Greyscale
, which is not allowable..
Claims 1, 3, 5, 6, 9, 15, 16, and 23 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compound.  Claims 21, 22, and 24-32 are not drawn to the elected embodiment and are considered withdrawn.  It has been determined that the entire scope claimed is not patentable.
Claim Objections
Claims 3, 5, 15, and 16 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 930480-88-9.
Registry No. 930480-88-9 is:

    PNG
    media_image1.png
    154
    358
    media_image1.png
    Greyscale
.  This compound corresponds, for example, to the formula I wherein ring A is 
    PNG
    media_image3.png
    88
    133
    media_image3.png
    Greyscale
wherein R2 is –(NRd)(V)pRe, p is 0, Re is aryl, Rd is hydrogen, R1 is hydrogen; n1 is 0; X1 is C(=O); m is 1; Y is NR6; R6 is hydrogen; n2 is 0; Z is a heterocyclyl.
Claim(s) 1, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 919879-00-8.
Registry No. 919879-00-8 is:

    PNG
    media_image2.png
    168
    408
    media_image2.png
    Greyscale
.  This compound corresponds, for example, to the formula I wherein ring A is 
    PNG
    media_image3.png
    88
    133
    media_image3.png
    Greyscale
wherein R2 is –(NRd)(V)pRe, p is 0, Re is aryl, Rd is hydrogen, R1 is hydrogen; n1 is 0; X1 is C(=O); m is 1; Y is NR6; R6 is hydrogen; n2 is 0; Z is alkyl substituted with one Ra group which is C(=O)NRbRc wherein one of Rb and Rc is hydrogen and the other is C1-alkyl substituted with 2 C1 alkyl groups, or C3 alkyl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					28 January 2021		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600